                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ABDUL-JALIL AL-HAKIM,                                CASE NO. 19-cv-00303-YGR
                                   7                    Plaintiff,
                                                                                              ORDER TO SHOW CAUSE WHY CASE
                                   8              vs.                                         SHOULD NOT BE DISMISSED
                                   9     WELLPOINT ASSET RECOVERY LLC, ET
                                         AL.,
                                  10
                                                        Defendants.
                                  11

                                  12            The Court SET a hearing in this matter for Thursday, April 11, 2019 at 1:45 p.m. in the
Northern District of California
 United States District Court




                                  13   Federal Courthouse, 1301 Clay Street, Oakland, California in Courtroom 1 in order to discuss

                                  14   plaintiff’s IFP application, and the allegations of his complaint and claims asserted therein.

                                  15            Plaintiff failed to appear or to notify the Court of his inability to appear.

                                  16            In anticipation of the April 11th hearing, the Court reviewed plaintiff’s 100-page complaint

                                  17   which it intended to discuss at the hearing. Based on that review, it appears that even if the Court

                                  18   granted plaintiff’s IFP application, the complaint would need to be dismissed with leave to amend.

                                  19   In summary, the complaint alleges fourteen (14) causes of action against nineteen (19) defendants.

                                  20   Only one of the causes of action involves a federal claim, namely the Fair Debt Collection

                                  21   Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. As to that claim, the complaint fails to allege

                                  22   clearly the elements of the FDCPA claim as applied to the defendants to whom it is supposed to

                                  23   apply.

                                  24            The FDCPA “prohibits ‘debt collector[s]’ from making false or misleading representations

                                  25   and from engaging in various abusive and unfair practices.” Heintz v. Jenkins, 514 U.S. 291, 292

                                  26   (1995) (alternation in original). To state a claim under the FDCPA, a plaintiff must allege facts

                                  27   that establish the following: “(1) [the] plaintiff has been the object of collection activity arising

                                  28   from a consumer debt; (2) the defendant qualifies as a ‘debt collector’ under the FDCPA; and (3)
                                   1   the defendant has engaged in a prohibited act or has failed to perform a requirement imposed by

                                   2   the FDCPA.” Ellis v. Phillips & Cohen Assocs., Ltd., No. 5:14-cv-05539-EJD, 2016 WL

                                   3   3566981, at *3 (N.D. Cal. June 30, 2016) (quoting Dang v. CitiMortgage, Inc., No. 5:11-cv-05036

                                   4   EJD, 2012 WL 762329, at *3 (N.D. Cal. Mar. 7, 2012)).

                                   5          Plaintiff’s complaint refers to a “fictitious debt” and to some foreclosure but the Court

                                   6   cannot discern, at a minimum, as it relates to the FDCPA claim: (i) the specifics of the debt, (ii)

                                   7   who precisely attempted to collect from plaintiff, (iii) whether that person or entity qualified as a

                                   8   “debt collector” under the FDCPA, and (iv) whether the actions taken against plaintiff fall under

                                   9   the specific statutory purview of the FDCPA, as opposed to some other legal umbrella such as

                                  10   fraud. Until the Court decides whether a valid federal claim exists and whether supplemental

                                  11   jurisdiction over the other 13 causes of action is appropriate, the Court will not evaluate those

                                  12   other claims.
Northern District of California
 United States District Court




                                  13          Accordingly, the Court issues this ORDER TO SHOW CAUSE why the case should not be

                                  14   dismissed effective May 31, 2019. The Court schedules a hearing for 10:00 a.m. on Friday, May

                                  15   31, 2019, United States Courthouse, 1301 Clay Street, Oakland, California. Prior to the Court

                                  16   date, but no later than May 17, 2019, plaintiff may file any or all of the following:

                                  17          (1) a statement explaining his failure to appear at the hearing on April 11, 2019 and

                                  18              confirming his intent to prosecute this case;

                                  19          (2) additional information, as previously requested, on his pro se application; and

                                  20          (3) an amended complaint addressing the inadequacies on the federal claim identified

                                  21              above.

                                  22   If the additional information is provided and the Court finds that it is not necessary to have a

                                  23   hearing, the Court will vacate the hearing. However, failure to provide any additional

                                  24   information or appear at the hearing on the Order to Show Cause will result in the dismissal

                                  25   of this action for failure to prosecute.

                                  26          The Court again reminds plaintiff that assistance is available through the Legal Help

                                  27   Center. Parties can make an appointment to speak with an attorney who can provide basic legal

                                  28   information and assistance. The Help Center does not see people on a “drop-in” basis, and will
                                                                                          2
                                   1   not be able to represent parties in their cases. There is no charge for this service. To make an

                                   2   appointment with the Legal Help Center, you may: (1) sign up in person on the appointment book

                                   3   outside the Legal Help Center offices at the San Francisco Courthouse (15th Floor, Room 2796) or

                                   4   Oakland Courthouse (Room 470S); (2) call 415-782-8982; or (3) email

                                   5   federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                   6   https://cand.uscourts.gov/legal-help.

                                   7          The District Court has produced a guide for self-represented/pro se litigants called

                                   8   Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides

                                   9   instructions on how to proceed at every stage of a case, including discovery, motions, and trial. It

                                  10   is available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard copy, free of

                                  11   charge, from the Clerk’s Office.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: April 15, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  16                                                         UNITED STATES DISTRICT COURT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
